Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application/Amendment/Claims
2.	Claims 1, 9 and 12 were amended and claims 203-216 were newly added in the response filed October 14, 2020.  Claims 1, 3, 5, 9, 11-12, 15, 17-18, 20, 26, 107, 140, 200-201 and 203-216 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher McAndrew, JD, PhD on June 23, 2021.

The application has been amended as follows: 
In the claims:
Please cancel claims 5, 17-18, 200-201, 206, 209-210, 213, and 215-216 without prejudice.

1. (Currently Amended) A method of hybridizing a nucleic acid probe comprising:

(b) detecting a genetic variation in the polynucleic acid by nucleic acid hybridization or microarray analysis by detecting the detectable label of the nucleic acid probe, wherein the genetic variation is a copy number variation (CNV) of SEQ ID NO: 1 or the complement thereof; and wherein the CNV is the gain of SEQ ID NO:1 or the complement thereof in ATRNL1 (Attractin-Like 1) gene.

3. (Currently Amended) The method of claim 1, wherein the is the gain of SEQ ID NO: 1.

203. (Currently Amended) A method of synthesizing a nucleic acid product comprising:
(a) synthesizing a nucleic acid product from a polynucleic acid by PCR or sequencing; wherein the polynucleic acid is from a sample from a human subject that has Parkinson's Disease 
(b) detecting a genetic variation in the nucleic acid product by PCR or sequencing, wherein the genetic variation is a copy number variation (CNV) of SEQ ID NO: 1 or the complement thereof; and wherein the CNV is the gain of SEQ ID NO:1 or the complement thereof in ATRNL1 gene.

205. (Currently Amended) The method of claim 203, wherein is the gain of SEQ ID NO: 1.

207. (Currently Amended) The method of claim 203, wherein the sequencing is a high-throughput sequencing method.

4.	Claims 1, 3, 9, 11-12, 15, 20, 26,107, 140, 203-205, 207-208, 211-212 and 214 are allowed.  Claims 3, 9, 140, 107, 12, 11, 15, 26, 20, 203, 205, 214, 204, 212, 208,207 and 211 were renumbered as claims 2-18 respectively.

5.	The title was changed to “METHODS FOR DETECTING A GENETIC VARIATION IN ATTRACTIN-LIKE 1 (ATRNL1) GENE IN SUBJETS WITH PARKINSON’S DISEASE”.

Reasons for Allowance

6.	The following is an examiner' s statement of reasons for allowance: Claims 1, 3, 9, 11-12, 15, 20, 26,107, 140, 203-205, 207-208, 211-212 and 214 are allowed because ATRNL1 gene set forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
In addition, while the correlation of the CNV that is the gain of SEQ ID NO:1 in patients having Parkinson’s disease, and critical thinking step is a law of nature and/or an abstract idea, the claims are eligible because they recite additional limitations that when considered as a combination are unconventional steps that are more than a mere instruction to "apply" the exception using well-understood, routine or conventional techniques in the field.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 23, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649